DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 1
The prior art does not disclose or suggest the claimed “a surface acoustic wave (SAW) sensor attached to the air data probe for detecting particulate accumulation” in combination with the remaining claimed elements as set forth on claim 1.
With regards to claims 2-18 are allowable based upon their dependency thereof claim 1.
With regards to claim 19
The prior art does not disclose or suggest the claimed “a plurality of surface acoustic wave (SAW) sensors attached to the air data probe for detecting particulate accumulation” in combination with the remaining claimed elements as set forth on claim 19.
With regards to method claim 20
The prior art does not disclose or suggest the method claimed “a surface acoustic wave (SAW) sensor on the air data probe, sensing, by the SAW sensor, an accumulation of particulates” in combination with the remaining claimed method elements as set forth on claim 20.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sly et al. US PATENT No.: 10,884,016 B2 discloses a system and method for an aircraft includes a low profile pneumatic sensing system and an acoustic sensing system. The low profile pneumatic sensing system includes a pneumatic sensor positioned to sense first sensed data of an airflow about an exterior of the aircraft and does not extend beyond a boundary layer of the aircraft. The first sensed data is used to determine first air data parameters. The acoustic sensing system is configured to emit acoustic signals about the exterior of the aircraft and sense the acoustic signals as second sensed data. The second sensed data is used to determine second air data parameters, however is silent on a surface acoustic wave (SAW) sensor attached to the air data probe for detecting particulate accumulation or a plurality of surface acoustic wave (SAW) sensors attached to the air data probe for detecting particulate accumulation or the method of a surface acoustic wave (SAW) sensor on the air data probe, sensing, by the SAW sensor, an accumulation of particulates.
Doolittle et al. PG. Pub. No.: US 2018/0017591 A1 discloses an air data probe includes a probe body and an air data sensing port disposed in the probe body. The probe body includes a barrel region, a tapered head region extending forward from the barrel region, and a tip at a forward-most end of the tapered head region. The air data sensing port is disposed in the probe body at a port location aft of the tip. The probe body has a turbulence-producing geometry originating at the tip that produces a turbulent boundary layer of airflow that extends from the tip to the port location, however is silent on a surface acoustic wave (SAW) sensor attached to the air data probe for detecting particulate accumulation or the method of a surface acoustic wave (SAW) sensor on the air data probe, sensing, by the SAW sensor, an accumulation of particulates.
Benning et al. PG. Pub. No.: US 2017/0370960 A1 discloses a system includes a device having a first surface configured to be exposed to airflow about an exterior of an aircraft, the device including a first self-compensating heater configured to heat the first surface, a first current monitor configured to sense a first measurement value representing electrical current flow through the first self-compensating heater, one or more processors, and computer-readable memory encoded with instructions that, when executed by the one or more processors, cause the system to receive aircraft flight condition data and produce an icing condition signal based upon the first measurement value and the aircraft flight condition data, however is silent on a surface acoustic wave (SAW) sensor attached to the air data probe for detecting particulate accumulation or a plurality of surface acoustic wave (SAW) sensors attached to the air data probe for detecting particulate accumulation or the method of a surface acoustic wave (SAW) sensor on the air data probe, sensing, by the SAW sensor, an accumulation of particulates.
Gordon et al. PG. Pub. No.: US 2017/0369175 A1 discloses an air data probe that distributes heat more uniformly over the exterior surface of the probe portion of the air data probe. Embodiments of the present invention use an endoskeleton design along with a braze filler to create the probe portion of the air data probe. In one embodiment, the endoskeleton structure is used in conjunction with a wide gap braze material to mount the heater cable on outer surface/side of the endoskeleton structure using brazing techniques other than torch brazing. In other embodiments, the probe portion of the air data probe is fabricated with a porous cover that is placed over the endoskeleton structure to provide a supply of braze filler material while the brazing process is under way to form the probe portion without gaps around the heater cable. In other embodiments, two or more braze filler formulations in layers are used to simultaneously satisfy the need to fill the small cracks and voids and to keep the braze filler in place during the braze cycle as well as to provide a reservoir of braze filler to occupy the space generated due to shrinkage, however is silent on a surface acoustic wave (SAW) sensor attached to the air data probe for detecting particulate accumulation or a plurality of surface acoustic wave (SAW) sensors attached to the air data probe for detecting particulate accumulation or the method of a surface acoustic wave (SAW) sensor on the air data probe, sensing, by the SAW sensor, an accumulation of particulates.
Schwie et al. PG. Pub. No.: US 2015/0103864 A1 discloses a total air temperature sensor includes a probe head, a strut, and a turbulence inducing surface. The probe head has an airflow inlet and an airflow outlet. The strut defines a leading edge and an opposed trailing edge extending along a longitudinal axis, and connects between the probe head and an opposed probe mount. The turbulence inducing surface is defined in the strut aft the leading edge. The turbulence inducing surface is configured to trip a fluid boundary layer passing over the strut to transition from laminar to turbulent for moving flow separation toward the trailing edge to reduce acoustic noise emission from the total air temperature sensor, however is silent on a surface acoustic wave (SAW) sensor attached to the air data probe for detecting particulate accumulation or a plurality of surface acoustic wave (SAW) sensors attached to the air data probe for detecting particulate accumulation or the method of a surface acoustic wave (SAW) sensor on the air data probe, sensing, by the SAW sensor, an accumulation of particulates.
Seidel et al. PG. Pub. No.: US 2004/0261518 A1 discloses a multi-function air data sensing probe has a strut that is mounted on an aircraft and extends laterally from the aircraft skin. The strut is supported on a base plate, and has a pitot pressure sensing tube at the outer end thereof, with a pitot port facing upstream, and also includes a passageway for total air temperature sensor including a forwardly facing inlet scoop that leads to a chamber in the strut that is laterally offset from the inlet scoop so that flow changes direction as it enters the chamber. The surface defining the change of direction between the scoop and the chamber is provided with bleed holes for bleeding off boundary layer air. A vane type air data sensor is mounted on a shaft that rotates freely and is supported on the strut, and is positioned to sense the relative air flow past the strut to determine changes of relative angles of such air flow. In addition, the strut has static pressure sensing ports on lateral sides thereof leading to a separate chamber on the interior of the strut, however is silent on a surface acoustic wave (SAW) sensor attached to the air data probe for detecting particulate accumulation or a plurality of surface acoustic wave (SAW) sensors attached to the air data probe for detecting particulate accumulation or the method of a surface acoustic wave (SAW) sensor on the air data probe, sensing, by the SAW sensor, an accumulation of particulates.
Pyke et al. US PATENT No.: US 4,895,017 discloses a detector and method for identifying a chemical vapor and determining its concentration in the ambient atmosphere. The chemical detector apparatus preferably includes a plurality of surface acoustic wave (SAW) devices, each including a piezoelectric substrate, one-half of which is coated with a selected polymer. The polymer characteristically absorbs one or more of a group of chemical vapors. Diffusion of a chemical vapor into the polymer increases its mass and proportionately changes the resonant frequency of the SAW device. A microcomputer control is operative to determine a predicted time constant (or rate) for diffusion and a predicted equilibrium concentration of the chemical vapor within the polymer coating of the SAW device and to identify the chemical vapor and its relative concentration in the ambient atmosphere using the predicted values for these parameters long before the SAW device has reached equilibrium with the chemical vapor, however is silent on a surface acoustic wave (SAW) sensor attached to the air data probe for detecting particulate accumulation or a plurality of surface acoustic wave (SAW) sensors attached to the air data probe for detecting particulate accumulation or the method of a surface acoustic wave (SAW) sensor on the air data probe, sensing, by the SAW sensor, an accumulation of particulates.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852